PER CURIAM.
This disciplinary proceeding is before the Court on complaint of The Florida Bar and report of the referee. No petition for review has been filed. We have jurisdiction pursuant to article V, section 15, Florida Constitution.
The referee found respondent guilty of both counts of The Bar’s complaint. Specifically, the referee found respondent guilty of violating Florida Bar Integration Rule, article XI, Rule 11.02(3)(a) and Disciplinary Rules 1 — 102(A)(4), 1-102(A)(6), 5-104(A), 9-102(A)(2) and 9-102(B)(4) of the Code of Professional Responsibility.
The referee recommended that respondent be disbarred for a period of five years, such disbarment to run concurrently with respondent’s disbarment imposed by this Court in The Florida Bar v. Drizin, 420 So.2d 878 (Fla.1982). The referee also recommended that respondent be taxed costs in the amount of $758.85.
We agree with the findings and recommendations of the referee and adopt them as the opinion of this Court. Respondent is hereby disbarred from the practice of law in Florida, and he cannot reapply for admission to the Bar within five years from the date of this opinion. Costs in the amount of $758.85 are also taxed against respondent.
It is so ordered.
ALDERMAN, C.J., and OVERTON, MCDONALD and EHRLICH, JJ., concur.
BOYD, J., concurs in part and dissents in part with an opinion, in which ADKINS and SHAW, JJ., concur.